MEMORANDUM **
Jorge E. Ortiz-Domingo appeals from his guilty plea conviction and 24-month sentence imposed for illegal re-entry following deportation, in violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967), Ortiz-Domingo’s counsel has filed a brief stating that there are no arguable issues for review, and a motion to withdraw as counsel of record. Ortiz-Domingo has filed a pro se supplemental brief.
Ortiz-Domingo entered a conditional guilty plea pursuant to Fed.R.Crim.P. 11(a)(2) waiving all appeal rights except those expressly reserved. See United States v. Arzate-Nunez, 18 F.3d 730, 737 (9th Cir.1994). Having independently reviewed the record pursuant to Penson v. Ohio, 488 U.S. 75, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we are satisfied that the plea agreement, including the waiver of the right to appeal, was entered knowingly and voluntarily. See United States v. Aguilar-Muniz, 156 F.3d 974, 976 (9th Cir.1998). Because the issues Ortiz-Domingo raises in his supplemental brief were not expressly reserved, we enforce the waiver and grant the motion to withdraw.
As Ortiz-Domingo notes, the judgment references 8 U.S.C. § 1326(b)(1) which does not define a separate crime. See Almendarez-Torres v. United States, 523 U.S. 224, 234-35, 118 S.Ct. 1219, 140 L.Ed.2d 350 (1998). Accordingly, we remand the case to the district court with *661directions to correct the judgment by striking the reference to § 1326(b)(1), so that it will unambiguously reflect that Ortiz-Domingo was convicted of only one punishable offense pursuant to § 1326(a). See 28 U.S.C. § 2106; United States v. Rivera-Sanchez, 222 F.3d 1057, 1062 (9th Cir.2000).
Counsel’s motion to withdraw is GRANTED, and the appeal is DISMISSED in part and REMANDED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.